WOODLEY, Judge.
*488Appellant sold a pint of whiskey to W. A. Phillips on April 29, 1949, in Crosby County, Texas. He was tried and convicted and his punishment was assessed at a fine of six hundred dollars and six months’ confinement in jail.
These are the facts as stated in appellant’s brief. There is no statement of facts in the record.
Proof that Crosby County was a dry area was made by introduction of the minutes of the commissioners’ court of said county from which minutes the county clerk read the orders that established the status of said county as being a dry area.
Appellant’s contention is that such minutes were not original papers and were therefore inadmissible until it was first shown that the original papers were lost or destroyed.
The original minutes of the commissioners’ court, or certified copies thereof, are admissible as evidence to prove the status of a county as a dry area. See Clayton v. State, 67 Tex. Cr. R. 311, 149 S. W. 119, 124; Cook v. State, 146 Tex. Cr. R. 523, 176 S. W. 2d 941; and Art. 666-37, P. C.
No error appearing, the judgment is affirmed.
Opinion approved by the court.
Hawkins, P. J., absent.